THIRD DIVISION
                              BARNES, P. J.,
                          BOGGS and BRANCH, JJ.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules


                                                                September 28, 2016




In the Court of Appeals of Georgia
 A14A1682. KELLEY v. THE STATE.

      BOGGS, Judge.

      In State v. Kelley, 298 Ga. 527 (783 SE2d 124) (2016), the Georgia Supreme

Court reversed our opinion in Kelley v. State, 331 Ga. App. 758 (771 SE2d 441)

(2015). We therefore vacate our prior opinion and adopt the opinion of the Georgia

Supreme Court as our own.

      Judgment affirmed. Barnes, P. J. and Branch, J., concur.